Case 1:21-cv-00128-DCN Documen t5 Filed 03/19/21 Page 1 of 7

Nobie te Courts): All Defendasts are
chara, | toy actine Under Color of Stale ab),
Also, | tee aan in [NM NENT DANGER

because of shaft actions & SENSTWE info
3 being Ai sclostel Shat CN pre yusice My Cinints|
Case k further ehdanger Me, Abuse [S

current ly pceuring

 

 

     

 

 

Sunder y 4
f spect ly )

TK!
U.S. COURTS

AR 19 3071
coll eel ello”

CLERK, DISTRICT QF IDAHO

 
C, DEFEN DANTE ANI GAYS ORATION Filed 03/19/21 Page 2 of 7

(V) | Aba sung jal emplyees & Drpsewibr’s of fice sedT whe Was adh a5 Jil employees & cit
_ehp yees for fhe De Coil iy Jac l/; CSO &. Ade Guity frosecufecs: Office,

fo nt ‘ ~~
D | Ain Complaincag thet on poliple Ales Since Jue 20\8 defendant diel Hee following :
Vielabel hy Coacht Utten figacty ag & pre-trial edernce Ly fequestig the "jail tedk to resol d ‘normal

“dttwity the behave 7 causing yal otofl to work as reporters £ spies, Copying My nail & Recording my
, o ~ye. of ‘ s OT
phone calls & (ecoh djing by legel jmattOrs Alowing pr judice ln ny c
CD allege thot She acts deseribed above vieleded Je fale proms tons oF The Cnsktution federal statues or
éhde awd | violation of |" q's Gt 6" 6" q""; [CO arendment Fights. | aan pretrval clelacnee |

 

 

 

 

 

 

 

A | al lege that softered “the Follguidg injury br clamayes asa pelt! Severe anwcly, dopressiney, Prin ke
~ g abteciag physical & frental anes h / Sensory cleprivsction (forte) all due to defended activ AS fess of

Pepe & hewassmect alse

 

 

 

: — ~ ‘ ' fs “D5 “ 7%
U SD Stk the me rele $323 660 Aondd denne. 4e § & decle rately é& tay vactire. whee for
fume dete ECaSE Lk est of Censering mel vi Sts ¢ phaove calls & de ~achwitten if Caper M7

“Zell ch 15 omifiating & wycrisn, 7
i
by)

ey | Gin Sung Deoferdeadt jn A persimel cappnies tY or Lo Heel capacty / i Delendent- isan ya thy
. ie Pic cloion, | exhausted The grievance system within oe yo lap priser; which Lar incarcercted,
\ Ie ‘ . t ot A # : , ° in wt re (as Ory
Yes ON, IF Yes“briefly explain tee sleps eter to Odbuusty if No,’ bi ePly explain sey fil fl & prison

——

feyaa Lb. remed

ordhousted ful l jet Gieetnce Precess

 

 

bus were pat exhausted «

Pri Son ey [‘s nel At

 
Cy DETEN DAN ELS) LAND GAY FOOL AGC Nec 03/19/21 Page 3 of 7

dD lan Siting jai! enpl oye s uihe Yuas citing as joi! employees hor the Ada Ade County Jae VACSO

 

2) | am Comp lee nang Hat on moltiple dates Since 2018 tl now defendant duel the Following. ‘
placed he \ sory stilus Contingnedt flat led 7 fo flem ea breve Cortan pesinthons On Me Phat are
“So remhithve Ta they yeolede fhe Coust tet: tA a NOAM Gr eUS “ays Sih as not allowag (ag ela (Sot cre Ef Hata?)

cee ® fo [eyed counsé], grooming & sotming Prodechy reoding rater poal somites, phone priseges
Vi Spetion priveleges, ne “actuet Ande geard3? fro heaton, iA: -cidequespe Med: Cad SOYVIEES, Colyof), ti pts |, Vi ‘sf s
hore alls & atte i Cow £ tied, ét om
Pest GMs & atforny ¢ ame th é f 2 peaks frowcled by (Atos cleat ae a htt 4 lament wor kes, Destriassefen
(3) » | all ewe | flect the ats deseribed aleve yielded the Pllowiag pavisinas of the Cousteton federal slehbes o 5 Ade | $
g édal
Wilt “f| [> yi 5M 6 gi gah 4 Kh th, tinead : malt aghts, | Bin & ee tra Jetenee

 

 

 

 

 

(4) | alleged het | Suffered + he flowing injury or dannges as & result: severe ankie de vres5oe, dat
 Pryseceel cod & Me tal enguish, Pensely depavation (fortore) all dve 44 al regulcdisins

 

I.
5) | Seek he followtng clef: +940, ODD rrondy deamnges Z cleclaty & « iA poctive ve Ie fete ef Por Uae v- “Censored phe Ag

Calls, haul | vists & hooks. bunk Space all lowed Gr | ook Space ‘astead Fh A B bewks A Jo peas foes Mar | vanates be

re en A A TIT

tected or Compan ieeases prot to being allowed +e user Eth Ketchen* hed f alse De-aet: tvide CAME FAS in

Single occofed cells gllew ¢ Lop S3e y tems ms @gealyy for Avy all inmates allows Whe fm rm Showers! allow ACESS do shave

 

 

 

& cot hair al leash TUuice a week! ‘step faking petsona if ‘papers Such AS agate book & NewSpaper “clippings
Aawey as Contrabéead then they are wok popes.

be) hm Sung be benclant in iA personel capac Lor Ne ofcal capecely, or i Deferduct is ane ably

D Lor lis dain | Evbagsted lhe Grievonce Systen~ ithe, the ‘yal of prison iA which | ops ihcetterabed .

Bes. O Nw. (Fes (briefly explain dhe steps -taleen to exhuusty HF Ne, ” )ietly explain why Fell jar| ot ison.
Gplevance reeds were act prhaysled.

I exhaled aly | evince process
_™ el

Vi gomer Copdisich
C, DETE N DAMES): 24 MDa AUS SDoGingheT/GNed 03/19/21 Page 4 of 7

2) | ain On lain 4 Lhat on _nvoltiple obtes stuting mn 208 Hl oes deRendaid did the falboong: only

Gllowed GEESE fo 5 books a 2 if On disciplinary Shehys § bok Can caly Cone tris Anazon toieve- SDMe-
Cos Pron athers fecuse at fher fous "9 aséegn meat.

 

iiauiles have pore kb

I on em

2 | allege. lat She ats desert bed above, yoleted dhe Following prodisiious of fhe Grsttotion jfederel shebutes or stake he!

ae the [** Gdvtwdrrent righ t- yr A cuew'l y [yh Caples { pritec hilar, Generef fe ylatiens ot asttothn valde Gustto,

 

yielation

 

xin & Sobre ring, mentbel anguish
4

   

D Dllge al | Ries Ha lenny inj rags ob vets Tee se
Seussry deivtion (Intre]ycrniety dot ol gelatin’, SAR tke Cooks 7 TI teteinees dang cell seorches,

 

 

(5) | Soak fhe following reer: Phat jnjmichoo be jsseed for (eese & alsist oF 1 shot ee 4 Boek) mapeales, pebses dv
; I deren dhe t, h & pel xcece) Spee Us ler bun £ aren Im coll, This indleded neuspeper Uppers é pregecaint book

“pages. Declafory relict Dr Same £ # /0 LOO pees | damage S for Rias é joposed of uit 1 jel s cushy Ye yw /
Cmployces k ensley’ , Friesz, Bell ef of
pe j ' : ) t . . . |
CD) | ean sing Deladest in LE pesonal cxpctty Yor BE Atel cpvely, ot T] Defadut ran ent.

fem within He jael 6 fOSon in whith bem jrcrcerete £,

 

 

 

 

7) Por his cleiin, | adusssted the Grievence Sys shot eed bcd fal
~~ ‘ op oe ws it Sil” pretly expen jal ar ph Se
Ves O No. Ps,” Bey elect spe Ble # OSS Noy” bretiy expirn diy PU jal or pin

gfevenag fomedies were nol Xhaested,

. -

_| erhaisted Full wil greranees.

2
PS eher Complaint
C : DE. FE EMDA NED, AND GMB OF ach le Filed 03/19/21 Page 5 of 7

Ld) | ca Song FNU Alenzo, EN U Lynard, Fuu Amore 4 Sar (Autherrein acts) who was aching as

Jail empleyces tor the Ada Gunty Sarl JACSO

at an. Sanoay 19!%202| senda al He Fillers ‘Searched ry allt persons

(2) / Lit Compa (Ag _Janvory ff ; i
. : , L SCV evidence ia ft
/ vy whch Conse of Fegal clecomens Sut as 43

4. Coutiscaled nay pecsooel ——— i
“Aoinal case hich fof Soll oot hn Yon abbey bell, idores & Ber persmal papers.
fed “fhe Sargent tld them

 

“then Lashed He whiting “Phar Aloveo) ay Hay ek ony property he sh
she Take. it- because Hewes Colby stible.

 

3.) | allege Slat He acts desearved aboue vislaked Me Fofloorra prou'siens of He Consttehin, Federal slebites state

[eters . viokthn ae Mt re ee é

 

 

By
4) / alige fa / aT Kered phe folfowihg inty oy damages asa result :
path & sibkeokg, Gully, nereta) anguish; Sensory depraation (torte) chess & epresion

      

 

' - } seek the Follow relief $/2 200 Mone damages from all Yor§ defi cunts each for vroliting pry Rglts Nise,
 Jecalgy £ ining eek Wo aay Pope Back i» ty oBecten ome 7) 4 rot hart kin coy aga,

i) [ap sung Dokeindent in LG pecsoval cepectty Yor TV] oftierad capaeity ; or Lebendauct ts aun entity,

whith | am ihe ceertes.

 

Lx yp .
Pp for this Cheep, | exhausted the geievewee Systen wrihsa the jai | ot prien iar
Oe, O No MP Yesy bietiy explain the SPs deen to exhaest, Ng bnehly tepein why fal il or Phsor

give rhaue Pome dies wsre nat Exhausted |
| exhausted Hill jail gvevance process
4 Chee ye

>, /
i fi Suber (bi platat
(, DEFEN DAN ES) AMR eee OHA Mica 03/19/21 Page 6 of 7
ED / un Suing ja Crphyees who was acting a5 jecl employees ‘for the Ade Com Sai iso
2D / ary complaining Jhet en pooltiple diteg staitia in 2018 dehentant did the following dt Strum nate d

agarst me by rot chewtha jue 9 Yo receive MY Religiovs headdress & possess & gious feading maderor , dat /
Pequbetions only alluctl Certain prrckges for cortad stateses,

 

3) / allege that fhe GUS eleserbtd above yjeluted he. Polloutng proviscoas a dhe (onchdotivn, foderad slatules, of Hate

wis: Violin of ray [Ft Mnerdmer right Gbo RLUIPA maybe) vidletion of F anroad, cruel £ om-useal ponishmect
la x, Y fy f- A
Vjoledien of Hrs auegid, clue fucess & Cgual profretdor el the law . Se fue pre shial defain eés ger Aaore prkeges thus
ee I el \ Se eer = . .
others, Croncraf regulations of He metidtion Violate the Gnstetytihn

 

 

 

 

 

‘ > [ allege that / sutterted She followiig lay af cla meges aS & result .
Pron & Sebtering,rrttel av Sh, sersuty deprivation ortire)shets & depression |

 

5 | Seok the following relief : $2 900 jerry dataciyes frum exh euployee fable 4 Responsible fer yobtion a ny
rights Ake injunchve relief Jo have my Religioes headdress dfloweed jaan deecte ly. Ludenants Sobel, LWh-tse,y
Sas, Gruntuled all mvolved ‘ aed

 

 

 

& | en Sug Deberdunat in LT, Personal Capacr i Yor Wf obbeiad capaety ; FL] Defeacduet oar badly.

Dp for this clair / | Odausted the GeV bak Systens wuithin he yal of pason In whic [aan acarcereX .
| ‘cad Wp yp . an .
CY os O Ne. es bs biifly explara the steps faten Tt echavst > F Ne, beiefly Opplain why Fill jail or prison

Aetane Pemedies WE pot exhevsted .

[ exhausted hl sed ghittortg FOO

Prisener Co inf Laat

 
C. DETENDANTG AND, Aust(® of ACT! ON cument 5 Filed 03/19/21 Page 7 of 7
if coployces for Ade loudy Jail £ Ada Cou yy Shernt's offtce :

,

/ i am Suing jt Corployees, tuhe étkng as je

 

a

deter staring hack arpued Mare f 2010 setendant dd fle followsng... Rhsed te

ae

 

: "4 f moll ifle . ‘ i ch
2,) am Complevng Hatt Sey J once pronth  Hovevers other ia tteateS gre allowed paces 3 fmesa week & acess
Ae pu “ ;

He oportincty te Shave of OF typ jer nnaes Goh OE
fo barber ect hast force & aeek,
To borbic of hast Tete ds

 

| kk fi df fhe acts destribed above Violeted fhe Following provisions at the Cousfebdtion, fea he sie i “us | vioksfros
th . . aad = Hh ids ve process &
3) alge Te ™ fh do he, pakecled Fam rue] & tn-vsve] ponishmert & Mer Pane presen
atk valde (siren); J elven pareced ® oa
of mM feh thet frghts Ne

 

ale nem nme : , 4 oe / - a Gtk. ‘ ct ah

OG tees prelection of The law. Also, discrimaatton if Some pretoel dekinees get prsleges Hast others deat, Ase Papeud.wrlbon
LAG al TG MTS of Phe thst thm Galatea Te Const totinn |
yy allege fhat | Scklered the follecin iyuyy or cleameges OS & rest; a
s pain & sitlerig Atul anguish hevarpeat Hi tom not bey able te geen fegelocly

 

 

tt

 

 

5) seek the Flowing peel: #/2,000 tmeney clsmages Hor cach Sergent responsite (kCollech Granwold, Web busty,

Gee]  Kevatrs Ke ndelbe-ger, ef al} alo LESW Hachansly Abe, dajanctive (he Recess ty huaeats 7 we a wee k

 

—.

ak acess Yo Shave 3 Fines a MEK,

—

 

a) any suing Ly feadant iA ae persone lapel, éfr bef offical capacity y or L] Dofen dad (5 an eatity

D for fhis c tenn, | Khewshed the grievence 3Ystem wtthin He paul or Prices 1a vlsih | dam jacarcesnded /
a cs 2 No HH yes” bnefly evplin the seps Faken Fy ethayst 5 if No bieky Geplain why fll Jol or Pilsen gievence
Cetedies were not exhausted.
| Exhausted Fall Jal icvan ce pre 55.

 

By Loge re Coiag lait

 
